Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach a system as claimed, including a process and memory that function to cause the processor to facilitate the setup of a field generator, prior to using the second set of one or more EM sensor signals to localize an instrument within a frame of reference relative to a preoperative model of the patient by performing the explicitly recited processor steps of determining positions of first and second EM sensors (which are attached to a patient) with respect to the working volume of the EM field generated by the EM field generator, providing representations of those positions to a display, identifying one of the first and second EM sensors as not positioned with the working volume, and creating (encoding) and providing a display of instructions to reposition the field generator so that EM sensors that is not within the working volume will be closer to the field generator.  All of these steps are claimed as occurring before the processor performs localization of the instrument within a frame of reference relative to a preoperative model of the patient.  This is with respect to claim 1.
Similar language has been incorporated into the last portions of claims 9 and 17, thereby bringing these two claims into a similar scope with respect to this allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/Primary Examiner, Art Unit 3799